                                          Case 4:18-cr-00145-YGR Document 53 Filed 08/10/20 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    UNITED STATES OF AMERICA,                           CASE NO. 18-cr-00145-YGR-1
                                   7                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   8              vs.                                       COMPASSIONATE RELEASE
                                   9    ALAN JOHNSON,                                       Re: Dkt. No. 42
                                  10                    Defendant.

                                  11          On April 12, 2018, defendant Alan Johnson was charged in a four-count indictment for

                                  12   distribution of powder and crack cocaine in violation of 21 U.S.C. section 841. Johnson’s case,
Northern District of California
 United States District Court




                                  13   which was part of a larger federal law enforcement operation targeting street level drug dealing in

                                  14   East Oakland, stemmed from two occasions when he sold illegal drugs to a confidential informant.

                                  15   He entered an open plea to all counts in the indictment on October 2, 2018. On January 31, 2019,

                                  16   this Court sentenced Johnson to 86 months in the custody of the Bureau of Prisons (“BOP”),

                                  17   followed by four years of supervised release. Johnson is currently serving his sentence at United

                                  18   States Penitentiary, Lompoc (“USP Lompoc”), with an anticipated release date of May 25, 2024.

                                  19   Johnson moves for an order reducing his sentence and granting him compassionate release

                                  20   pursuant to 18 U.S.C. section 3582(c)(1)(A). The government opposes the motion.1

                                  21          Section 3582 provides that a “court may not modify a term of imprisonment once it has

                                  22   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of

                                  23   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18

                                  24   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to

                                  25   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                  26

                                  27          1
                                               The government concedes that the Court has jurisdiction to review the motion given that
                                  28   more than 30 days have elapsed since Johnson submitted a request for compassionate release to
                                       the warden at USP Lompoc.
                                          Case 4:18-cr-00145-YGR Document 53 Filed 08/10/20 Page 2 of 3




                                   1   compelling reasons warrant such a reduction” and “that such a reduction is consistent with

                                   2   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). The

                                   3   relevant United States Sentencing Guidelines state that “extraordinary and compelling reasons”

                                   4   include: (1) medical conditions which diminish the ability of the defendant to provide self-care in

                                   5   prison, (2) age-related deterioration, (3) family circumstances, and (4) other extraordinary and

                                   6   compelling reasons that exist either separately or in combination with the previously described

                                   7   categories. USSG § 1B1.13, Application Note 1(A). The Guidelines also require that the

                                   8   defendant not pose a danger to the safety of the community. Id. § 1B1.13(2).2

                                   9          With respect to whether an “extraordinary or compelling reason” exists, Johnson primarily

                                  10   argues that his medical conditions—chronic kidney disease, hypertension, and asthma—put him at

                                  11   greater risk for contracting and becoming seriously ill from COVID-19.3 The government

                                  12   concedes that, given guidance from the Centers for Disease Control and Prevention (“CDC”),
Northern District of California
 United States District Court




                                  13   Johnson’s chronic kidney disease increases his risk of severe illness if he contracts COVID-19,

                                  14   and his history of high blood pressure may have the same effect.4 The government also

                                  15   acknowledges that the combination of an inmate’s chronic medical condition and the risk of

                                  16   contracting COVID-19 in a custodial setting may constitute an extraordinary and compelling

                                  17   reason to grant a compassionate release motion.5

                                  18
                                              2
                                                 The current guidelines were promulgated prior to the enactment of the Fair Sentencing
                                  19   Act. The continued applicability of those guidelines is a subject of conflicting authorities. See
                                       United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (“This court follows
                                  20   the growing number of district courts that have concluded that, in the absence of applicable policy
                                       statements [after the enactment of the FSA], courts ‘can determine whether any extraordinary and
                                  21   compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant’
                                       compassionate release.” (quoting United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa
                                  22   2019)). The Court need not decide the issue since it finds consideration of the factors stated in the
                                       existing guidelines useful in its exercise of discretion herein.
                                  23           3
                                                 Johnson also contends that he is at higher risk for severe illness from COVID-19 because
                                  24   he is an African American man and has a history of drug use that may have negatively affected his
                                       respiratory and pulmonary health.
                                  25          4
                                                The government contends that defendant’s asthma is not an “extraordinary or compelling
                                       reason” justifying release because the CDC has recognized only moderate to severe asthma as a
                                  26   condition that might increase one’s risk of serious illness from COVID-19, and Johnson’s medical
                                       records do not support such a diagnosis. In its reply, Johnson does not refute this claim.
                                  27          5
                                                The Court notes that on May 28, 2020, after defendant complained of wheezing and
                                  28   shortness of breath, the facility conducted a lung x-ray, which appeared clear, and prescribed an
                                       albuterol inhaler to help him breathe. He was tested for COVID-19, and the results came back
                                                                                         2
                                          Case 4:18-cr-00145-YGR Document 53 Filed 08/10/20 Page 3 of 3




                                   1          The government argues that the motion should be denied, however, because Johnson

                                   2   remains a danger to the community. As to this issue, the Court notes that while in custody,

                                   3   Johnson has completed programming to better himself and develop vocational skills. He also has

                                   4   avoided incident reports. This is all to Johnson’s credit. However, at the time of sentencing,

                                   5   Johnson had a criminal history score of 20. He has sustained 14 convictions since the age of 17,

                                   6   eight for drug offenses, three involving firearms, and one, in 2015, for aggravated assault. He

                                   7   began engaging in the conduct for which he is currently incarcerated just three months after he

                                   8   was terminated from supervision for his prior conviction. Moreover, defendant has served just 32

                                   9   percent (37 percent when factoring in good time credits) of his sentence. If released, Johnson

                                  10   would have served significantly less than the applicable guideline range of 188 to 235 months and

                                  11   the statutory mandatory minimum sentence of 60 months. In sum, the nature and circumstances of

                                  12   his most recent offenses, in addition to his criminal history and to the fact that Johnson has served
Northern District of California
 United States District Court




                                  13   only one-third of his sentence, suggests Johnson’s early release from custody would pose a danger

                                  14   to the community that is not outweighed by his medical conditions.

                                  15          For the foregoing reasons, Johnson’s motion for compassionate release pursuant to 18

                                  16   U.S.C. section 3582(c)(1)(A) is DENIED.

                                  17          This Order terminates Docket Number 42.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: August 10, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  21                                                       UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   negative. On July 14, 2020, Johnson again reported shortness of breath and was given another
                                       dose of albuterol.
                                                                                       3
